FILED
                           NOT FOR PUBLICATION
                                                                             JUN 24 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BETTER HOUSING FOR LONG                          No.   20-55373
BEACH; JOANI WEIR, an individual,
                                                 D.C. No.
              Plaintiffs-Appellants,             2:19-cv-08861-CJC-JC

 v.
                                                 MEMORANDUM*
GAVIN NEWSOM, in his official capacity
as Governor of the State of California,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Submitted June 15, 2022**
                               Pasadena, California

Before: RAWLINSON and CHRISTEN, Circuit Judges, and BENNETT,***
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
      Plaintiffs appeal the district court’s order dismissing, pursuant to Federal

Rule of Civil Procedure 12(b)(6), their claims challenging California Assembly

Bill 1482 (AB 1482)’s housing relocation payment provision. Plaintiffs argue the

district court erred by concluding they failed to state a claim that AB 1482 effects a

per se taking under the Fifth Amendment’s Taking Clause, that it violates the Fifth

Amendment by imposing an unconstitutional exaction, and that it violates the

Fourth Amendment’s Seizure Clause. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm. Because the parties are familiar with the facts, we recite

only those necessary to decide this appeal.

      1. Plaintiffs argue that AB 1482’s relocation assistance provision effects a

per se taking because it “directs the owner of a particular piece of property—the

rental property being repossessed—to make a monetary payment to his tenant,”

and this constitutes a taking because the government compels a financial payment

tied to a specific, identifiable real property interest. In support of their claim,

plaintiffs cite Koontz v. St. Johns River Water Management District, 570 U.S. 595,

615 (2013). Defendant counters that plaintiffs’ argument disregards case law

upholding comparable state landlord-tenant laws as constitutional. In Ballinger v.

City of Oakland, we recently concluded a city ordinance requiring landlords to pay

relocation fees to tenants upon termination of their leases did not constitute a per se


                                            2
taking. 24 F.4th 1287, 1292-94 (9th Cir. 2022). Because AB 1482’s relocation

assistance provision is nearly indistinguishable from the provision in Ballinger, we

affirm on this point.

       2. Next, plaintiffs contend that they properly stated a claim that AB 1482

violates the unconstitutional conditions doctrine, and therefore violates the Fifth

Amendment’s Takings Clause. Our court rejected this argument in Ballinger and

concluded that the relocation payment provision there was not an unconstitutional

exaction because the ordinance did not conditionally grant, or regulate the grant of,

a government benefit. Id. at 1299-1300. We are bound by Ballinger, and we

affirm.

       3. Finally, plaintiffs argue that AB 1482 violates their Fourth Amendment

right to be free from unreasonable seizures of property by forcing rental property

owners to relinquish a sum of money when they exercise their possessory interest

in the property (e.g., by terminating a lease to change the property’s use). The

district court dismissed this claim on the ground that plaintiffs failed to show “state

action,” as required for a Fourth Amendment claim. We agree pursuant to our

decision in Ballinger. See id. at 1300 (cleaned up) (“An action by a private party

pursuant to a statute, without something more, is not sufficient to justify a

characterization of that party as a state actor.”).


                                            3
AFFIRMED.




            4